Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following change has been entered by examiner’s amendment to place this application in condition for allowance:

In the amendment to the specification filed on November, 2020, in line 2 of the first amended paragraph,  --, now U.S. Patent No. 10,385,884 --has been inserted following “2016.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN L LEE/Primary Examiner, Art Unit 3753